Case 5:17-cv-02514-JGB-SHK Document 216-1 Filed 11/12/19 Page 1 of 2 Page ID
                                 #:4477




                              EXHIBIT A
  Case 5:17-cv-02514-JGB-SHK Document 216-1 Filed 11/12/19 Page 2 of 2 Page ID
                                   #:4478

                                                                    SPANISH


                             .egirrectionf & Itent!on
                           Ad010:00.14Procattingtehtek



                        DETAINEE
                          FILE
                       ACTIVATION
                         SHEET
DETAINEE FULL NAME:              MUNOZAGUILERA, FERNANDO

ALIEN NUMBER;
DATE ACTIVATED{

;ACTIVATED BY;


DOES ME DETAINEE UNDERSTAND MOUS
WAS THE LANGUAGE LINE USED?

TRANSLATOR. NUMBER;.


DEACTIVATED DATE:
DEACTIVATED:BY:


            THIS INFORMATION: SHEET SHALL
            REMAIN ON TOP OF `THIS SECTION
